DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the title of the invention as: METHOD AND SYSTEM FOR EXECUTING MACHINE LEARNING ALGORITHS ON A COMPUTER CONFIGURED ON AN AGRICULTURAL MACHINE

Prior Art Considerations

1. 	(US 2009/0138415 A1) (IDS), published to Lancaster on May 28, 2009, discloses --- Automated Research System and Method for Researching Systems. An experiment director rules engine chooses Experiment Objects based on user input through a Query Manager (see title and abstract).
2. 	(BR 112019019653 A2), published to Erik Ehn et al., 
On 04/22/2020, discloses the following: -- Here we describe an agricultural machine that employs a machine learning model that automatically determines, in real time, actions to affect the machine's components and improve the machine's performance. In one example, the machine learning model is trained using a reinforcement learning technique. Models trained using reinforcement learning stand out in pattern recognition in large interconnected data structures, being applied here to the measurements of an agricultural machine, without inputs entered by an operator. The model can generate actions for the agricultural machine in order to improve the machine's performance based on recognized standards. Consequently, an agricultural machine is described that executes a trained model using reinforcement learning and that allows the agricultural machine to operate more efficiently, with less information entered by the operator. Among other benefits, this helps to reduce operator fatigue and distraction, for example, in cases where (see par. 0017). But, these references do not provide the selection processes/steps of machine learning model required by claims 1 and 11 of the instant application.
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined features/functions recited as --- receiving, from a computing device, a request to browse machine learning models stored in a digital model repository; retrieving, from the digital model repository and transmitting to the computing device, information about the machine learning models stored in the digital model repository; receiving, from the computing device, a selection, from the machine learning models, of a particular model and receiving particular input for the particular model; using resources available in a model execution infrastructure platform, executing the particular model on the particular input to generate particular output; transmitting the particular output to a computer configured on an agricultural machine to control the agricultural machine as the agricultural machine performs agricultural tasks in an agricultural field –- as indicated in or within the context of, particularly, claims 1 and 11. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/4/2022